Citation Nr: 0007403	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-04 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for a lung disorder as 
secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from October 1941 to June 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision of the Buffalo, 
New York Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran requested and was scheduled for a hearing 
before a Member of the Board at the RO in September 1999.  
However, in September 1999, the hearing was canceled due to 
the veteran's hospitalization and it was requested that the 
case be forwarded to the Board.  

Congress has prohibited the grant of service connection for 
disability on the basis that such disability resulted from 
disease attributable to the use of tobacco products during 
the veteran's active service for claims filed after June 9, 
1998.  38 U.S.C.A. § 1103 (West 1991 & Supp. 1999).  
Therefore, as a matter of law, any claims received by VA 
after June 9, 1998 are subject to this restriction.  As the 
veteran's claim was filed prior to June 9, 1998, this 
provision does not apply to the instant appeal.

Lastly, in an attachment to his March 1998 substantive 
appeal, the veteran stated that he wished to claim service 
connection for any and all remote effects of smoking.  For a 
valid claim, a specific disability must be claim and not 
merely symptoms, such as those set forth by the veteran in 
the March 1998 attachment.  However, he did list sinusitis as 
a disability for which he was claiming service connection as 
due to smoking.  The RO has not yet adjudicated this claim 
and it is referred to the RO for appropriate action.  


FINDINGS OF FACTS

1.  Competent medical evidence that the veteran was nicotine 
dependent or that he acquired nicotine dependence during 
service is not of record.

2.  Competent medical evidence showing a nexus between the 
veteran's lung disorder and service is not of record.

3.  Competent medical evidence showing a nexus between the 
veteran's lung disorder, to include emphysema, chronic 
obstructive pulmonary disease, and bronchitis to any tobacco 
use during service or nicotine dependence acquired in service 
is not of record.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for nicotine dependence acquired in service is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a lung disorder to include emphysema, chronic obstructive 
pulmonary disease, and bronchitis is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he began smoking cigarettes during 
service and consequently became nicotine dependent.  He also 
states that he developed lung disease, to include emphysema, 
chronic obstructive pulmonary disease, and bronchitis, due to 
tobacco use during service or nicotine dependence acquired in 
service.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, the existence of a current 
disability, and a nexus between the in service injury or 
disease and the current disability.  See Epps v. Gober, 126 
F.3d 1464 (1997).  Alternatively, the nexus between service 
and the current disability can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Moreover, establishing a well 
grounded claim for service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above and of sufficient weight to make the claim 
plausible and capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 1 Vet. 
App. at 81.  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A determination as to whether nicotine dependence, per se, 
may be considered a disease or injury for disability 
compensation purposes is an adjudicative matter to be 
resolved by adjudicative personnel, based on accepted medical 
principles relating to the condition.  Direct service 
connection of disability may be established if the evidence 
shows that injury or disease resulted from tobacco use during 
active service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  
A determination as to whether service connection for a 
disability attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, 
and, therefore, as secondarily service connected pursuant to 
38 U.S.C.A. § 3.310(a) depends on whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability resulting from the use of tobacco products by the 
veteran.  If each of these three questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  VAOPGCPREC 19- 97, 62 Fed. Reg. 37954 
(1997).

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  For 
claims alleging secondary service connection for a current 
disease on the basis of nicotine dependence acquired in 
service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service.

The veteran's service medical records are entirely negative 
for any complaints or treatment of a pulmonary disability or 
nicotine dependence during service.  VA medical records from 
January 1977 to June 1997 show treatment for bronchitis, 
emphysema, and chronic obstructive pulmonary disease.  The 
records contain several notations that the veteran has a long 
history of smoking and that he was a heavy smoker.  A 
November 1982 VA medical record contains a diagnosis of mild 
obstructive lung disease due to smoking.  The VA medical 
records indicate that physicians have advised the veteran to 
quit smoking.

Statements received in October 1997 from the veteran's family 
members support the veteran's contention that he did not 
smoke cigarettes prior to entering active duty.

A.  Nicotine dependence

The Board finds that there is no competent medical evidence 
demonstrating that the veteran was nicotine dependent or that 
he acquired nicotine dependence during active service.  The 
Board does not doubt the sincerity of the veteran's belief 
that he became addicted to cigarettes and became nicotine 
dependent during service. However, as the veteran is not a 
medical expert, he is not qualified to express an 
authoritative and probative opinion regarding nicotine 
dependence.  See Espiritu v. Derwinski, 2 Vet. App. 492,495 
(1992).  In this case, the record contains no expert opinion 
that the veteran did in fact become nicotine dependent after 
he entered service and that his smoking after service was due 
to the direct, unbroken continuation of the nicotine 
dependence that had begun in service.  Accordingly, the claim 
of entitlement to service connection for nicotine dependence 
is not well grounded, and the claim is denied. 

B.  Lung disorder

The claims for entitlement to service connection for a lung 
disorder and for a lung disorder as secondary to nicotine 
dependence acquired during service are likewise not well 
grounded, as there is no competent medical evidence 
demonstrating that the veteran's lung disorder, to include 
emphysema, chronic obstructive pulmonary disease, and 
bronchitis has been related to the veteran's active service, 
including that he was nicotine dependent or that he acquired 
nicotine dependence during active service.

Although the veteran has not shown that he became nicotine 
dependent after he entered service, entitlement to service 
connection for a lung disorder may be established if it can 
be demonstrated that the veteran's lung disorder was a direct 
result of service to include tobacco use during service.  
Here, there is no medical opinion indicating a nexus between 
the veteran's lung disorder and his service to include his 
smoking during service.  Moreover, the medical record 
indicating a relationship between the veteran's smoking and 
his lung disease does not differentiate between the veteran's 
history of smoking during his 31/2 years in service and his 
history of 50 or more years of smoking after service.  The 
only evidence which purports to establish that the veteran's 
lung disease was a direct result of tobacco use in service 
are statements by the veteran.  However, as noted above, as 
the veteran is not a medical expert, he is not qualified to 
express an authoritative and probative opinion regarding 
medical causation and etiology of his current lung 
disease(s).  Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd 
per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); Espiritu, 
supra.  The statements from family members concerning the 
veteran's smoking history are not medical evidence or 
competent evidence of nicotine dependence during service.  
See Grottveit, 5 Vet. App. at 92-93.   

Therefore, there is no competent medical evidence of a nexus 
between the veteran's lung disorder and service, to include 
tobacco use during service.  Accordingly, the claims for 
service connection for a lung disorder and a lung disorder as 
secondary to nicotine dependence during service are not well 
grounded.

When addressing whether a claim is well grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable where a claim is not well 
grounded as there is no evidence to weigh or balance.

The VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
inform the veteran of the veteran of the elements necessary 
to present well grounded claims for service connection and 
the reasons why the current claims are inadequate.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The Board 
is aware of no circumstances in this matter which would put 
VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claims for service 
connection plausible. See generally McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for nicotine dependence acquired in 
service is denied.  Evidence of a well grounded claim not 
having been submitted, service connection for a lung disorder 
is denied.  Evidence of a well grounded claim having not been 
submitted, service connection for a lung disorder as 
secondary to nicotine dependence during service is denied.


REMAND

In November 1997, the veteran raised the issues of service 
connection for a throat disorder and service connection for a 
throat disorder as secondary to nicotine dependence.   In a 
January 1998 rating decision, the RO denied these claims.  
The veteran filed a notice of disagreement in March 1998.  It 
does appear from the record that the RO has issued a 
statement of the case on these issues.  The United States 
Court of Appeals for Veterans Claims (Court) has directed 
that where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  Accordingly, these issues are 
REMANDED for the following:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issues of 
service connection for a throat disorder 
and service connection for a throat 
disorder as secondary to nicotine 
dependence.

After completion of the above, and after the veteran has been 
given the opportunity to respond thereto, the claims file 
should be returned to the Board for further appellate 
decision, if in order.  However, issues should not be 
certified to the Board unless all applicable appellate 
procedures are followed, including the completion of the 
appeal.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals


 



